Filed 1/11/21
                  CERTIFIED FOR PARTIAL PUBLICATION *

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                 DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                               A156932
 v.
 MORIAH NOEL QUINN,                            (San Mateo County
                                               Super. Ct. No. 18NF014303A)
           Defendant and Appellant.


       Following her conviction for attempting to transport marijuana across
state lines, defendant Moriah Noel Quinn was placed on supervised probation
with the condition, among others, that she abstain from the use and
possession of controlled substances, including marijuana. On appeal,
defendant contends the condition prohibiting the use or possession of
marijuana is unreasonable under People v. Lent (1975) 15 Cal.3d 481 (Lent)
and that the restriction on her use or possession of “controlled substances” is
overbroad. Defendant also challenges a $300 restitution fine and contends
that the term of her probation must be reduced from three years to two years
pursuant to recently enacted Assembly Bill No. 1950 (2019-2020 Reg. Sess.).
We conclude that the prohibition on defendant’s use and possession of
marijuana is amply justified by her current conviction and criminal history



       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
       *

opinion is certified for publication with the exception of parts 1, 2, and 3 of
the Discussion.

                                       1
but agree that the restriction on her use or possession of “controlled
substances” is overbroad and must be modified to permit the use and
possession of legally prescribed medications. We also agree that the
restitution fine must be stricken and the term of defendant’s probation
reduced to two years under the recent statutory amendment.
                                   Background
      Defendant was convicted by a jury of felony attempted interstate
transportation of marijuana in violation of Health & Safety Code,
section 11360, subdivision (a)(3). At trial, security-screening officers at San
Francisco International Airport testified that they found over 13 pounds of
marijuana in luggage belonging to defendant and her mother. After her
arrest, defendant admitted that she did not pack her suitcase and was paid to
transport the bag containing marijuana from San Francisco to New York. She
also admitted that she had previously flown with marijuana in her luggage
on at least two other occasions. Defendant was placed on supervised
probation for a period of three years.
                                    Discussion
   1. The probation condition prohibiting use or possession of marijuana is
      not unreasonable. *
      A sentencing court has broad discretion to fashion appropriate
conditions of probation that facilitate rehabilitation and foster public safety.
(People v. Carbajal (1995) 10 Cal.4th 1114, 1120.) We review the conditions
imposed for abuse of discretion. (People v. Olguin (2008) 45 Cal.4th 375, 379.)
A condition of probation is invalid if it “ ‘ “(1) has no relationship to the crime
of which the offender was convicted, (2) relates to conduct which is not in
itself criminal, and (3) requires or forbids conduct which is not reasonably



      *   See footnote, ante, page 1.

                                         2
related to future criminality.” ’ ” (In re Ricardo P. (2019) 7 Cal.5th 1113,
1118, quoting People v. Lent, supra, 15 Cal.3d at p. 486.) “The Lent test “is
conjunctive—all three prongs must be satisfied before a reviewing court will
invalidate a probation term.’ ” (Ricardo P., at p. 1118.)
      There is no dispute that the condition satisfies the second prong of the
test, as the possession and use of marijuana is not itself criminal in the State
of California. (See People v. Cruz (2020) 54 Cal.App.5th 707, 711.) The
condition, however, does not satisfy the remaining prongs. Contrary to
defendant’s arguments, the condition is amply supported by the facts of
defendant’s conviction and her prior criminal history. As reflected in the
probation report, defendant was (1) convicted of attempting to transport
marijuana for sale in the current offense; (2) had a prior felony conviction for
possession of marijuana in Texas; (3) had an active warrant out of Madison
County, Tennessee for drug related charges; (4) admitted to “being a ‘mule’ ”
in transporting narcotics; and (5) previously engaged in transporting or
trafficking marijuana. The prohibition of her possessing marijuana is entirely
reasonable.
      Defendant’s suggestion that the condition improperly restricts her use
of marijuana because the record does not demonstrate she has a history of
marijuana use is not persuasive. As the Attorney General argues, the court
reasonably could have concluded that defendant’s continued involvement
with marijuana, whether possessing, using, transporting or selling, was
impeding her rehabilitation and decreasing her chances for success on
probation. Absent any indication in the record that an exception should be
made for medicinal use of marijuana, the blanket prohibition was warranted
in this case.




                                        3
   2. The restriction that defendant “abstain from the use and possession of
      controlled substances” is overbroad. *

      The court ordered defendant to “abstain from the use and possession of
controlled substances including marijuana.” The clerk’s transcript adds the
additional requirement that defendant “abstain from the use or possession of
narcotics or illegal drugs.” Defendant contends that the restriction that she
“abstain from the use and possession of controlled substances” is overbroad
because it fails to allow her to take prescription medications, and that the
additional condition in the clerk’s transcript is not controlling in light of the
court’s oral pronouncement. The Attorney General argues that the reporter’s
transcript cited by defendant contains a “transcription error” which was
subsequently corrected to “reflect what was said on the record.” The amended
minute order eliminates the requirement that she “abstain from the use and
possession of controlled substances including marijuana” and leaves in place
the requirement that she “abstain from the use or possession of narcotics or
illegal drugs, including marijuana.” Defendant disputes the Attorney
General’s assertion that the correction resolved the matter and continues to
seek clarification of the conditions of her probation.
      The Attorney General does not dispute that a blanket prohibition on
the use or possession of controlled substances without an exception for
prescription medications is overbroad. Therefore, we see no reason not to
provide the requested clarification. “Controlled substances” are defined and
listed in Health and Safety Code sections 11054 and 11055. They include not
only schedule I substances, which generally have no recognized medical use,
like heroin (Health & Saf. Code, § 11054, subd. (c)(11), but many other
commonly prescribed medications. Accordingly, the condition shall be


      *   See footnote, ante, page 1.

                                         4
modified to require that defendant abstain from the use and possession of
controlled substances including marijuana without a valid prescription.

   3. The restitution fine must be stricken. *

      At sentencing, the trial court found that defendant was indigent and
sought to “waive as many fees” as possible. The court explained that it was
waiving these fees based on counsel’s statement that his client was indigent
and the probation department’s report “that even though she’s worked in the
past, she’s now dependent on her mother” and “also the fact that somebody
that’s served 188 days in jail and now has a felony conviction on her is going
to be -- has not been able to be employed [in the past] and may find it hard to
be employed in the future.” However, the court imposed the minimum
“restitution fine plus the ten percent collection fee” noting that imposition of
a restitution fine under Penal Code section 1202.4 is mandatory.
      On appeal, defendant contends that the imposition of a restitution fine
on an indigent defendant violates due process. She relies on People v. Dueñas
(2019) 30 Cal.App.5th 1157, 1164, in which the court held that imposition of a
restitution fine without consideration of a defendant’s ability to pay violates
due process. 1 This court has previously declined to “join the courts that have
declared Dueñas to have been wrongly decided” but has agreed that “[a]



      *   See footnote, ante, page 1.
      1Defendant acknowledges that some courts have declined to follow
People v. Dueñas, supra, 30 Cal.App.5th 1157. (See, e.g., People v. Petri (2020)
45 Cal.App.5th 82, 87; People v. Adams (2020) 44 Cal.App.5th 828, 831-832;
People v. Hicks (2019) 40 Cal.App.5th 320, 325-327, review granted Nov. 26,
2019, S258946; People v. Aviles (2019) 39 Cal.App.5th 1055, 1061, 1067-
1068.) The California Supreme Court may soon resolve the conflict. (See
People v. Kopp (2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019,
S257844.)


                                        5
suitable framework for analyzing the constitutionality” of a minimum
restitution fine imposed under Penal Code section 1203.4 “is the excessive
fines prohibition in the Eighth Amendment and its counterpart under the
California Constitution, article I, section 17.” (People v. Cowan (2020) 47
Cal.App.5th 32, 42, review granted, June 17, 2020, S261952.)
      In People v. Cowan, supra, 47 Cal.App.5th at page 48, this court held,
“Because ability to pay is an element of the excessive fines calculus under
both the federal and state Constitutions, we conclude that a sentencing court
may not impose . . . restitution fines without giving the defendant, on
request, an opportunity to present evidence and argument why such
monetary exactions exceed his ability to pay.” We provided the following
guidance for the trial court on remand: The evaluation of ability to pay must
include both a defendant’s present ability to pay and their future ability to
pay. (Id. at p. 49.) The defendant bears the burden of proof regarding
inability to pay. (Ibid.) And, finally, “If, upon remand, an excessive fines
objection is made and upheld, the ruling will amount to a determination that
the clause in Penal Code section 1202.4, subdivision (c) barring consideration
of ability to pay . . . is unconstitutional as applied, thus prohibiting
imposition of the fine altogether.” (Id. at p. 50.) Here, the court found that
defendant was indigent and generally unable to pay the fees and fines.
Accordingly, the court erred in imposing the restitution fine.

   4. The term of probation must be reduced.

      Assembly Bill No. 1950, signed by the Governor on September 30, 2020,
and effective on January 1, 2021 (Stats. 2020, ch. 328, § 2), reduces felony
probation terms to two years, with certain exceptions, by modifying Penal
Code section 1203.1. When defendant was sentenced, Penal Code
section 1203.1 authorized felony probation “for a period of time not exceeding


                                         6
the maximum possible term of the sentence” but where the “maximum
possible term of the sentence is five years or less, then the period of
suspension of imposition or execution of sentence may, in the discretion of the
court, continue for not over five years.” (Stats. 2010, ch. 178, § 75.)Effective
January 1, 2021, Penal Code section 1203.1, subdivision (a) reads: “The court,
or judge thereof, in the order granting probation, may suspend the imposing
or the execution of the sentence and may direct that the suspension may
continue for a period of time not exceeding two years, and upon those terms
and conditions as it shall determine. . . .” 2
      The legislative history reflects that the Legislature’s concern was that
lengthy probationary periods do not serve a rehabilitative function and
unfairly lead to reincarceration for technical violations. The author’s
statement with respect to the bill provides: “California’s adult supervised
probation population is around 548,000 ‒ the largest of any state in the
nation, more than twice the size of the state’s prison population, almost four
times larger than its jail population and about six times larger than its parole
population. [¶] A 2018 Justice Center of the Council of State Governments
study [citation] found that a large portion of people violate probation and end
up incarcerated as a result. The study revealed that 20 percent of prison
admissions in California are the result of supervised probation violations,
accounting for the estimated $2 billion spent annually by the state to
incarcerate people for supervision violations. Eight percent of people
incarcerated in a California prison are behind bars for supervised probation
violations. Most violations are ‘technical’ and minor in nature, such as
missing a drug rehab appointment or socializing with a friend who has a


      2Penal Code section 1203.1, subdivision (m) identifies two exceptions,
not applicable here, to the two-year probation limit.


                                          7
criminal record. [¶] Probation ‒ originally meant to reduce recidivism - has
instead become a pipeline for re-entry into the carceral system. [¶] Research
[citation] by the California Budget & Policy Center shows that probation
services, such as mental healthcare and addiction treatment, are most
effective during the first 18 months of supervision. Research also indicates
that providing increased supervision and services earlier reduces an
individual’s likelihood to recidivate. A shorter term of probation, allowing for
an increased emphasis on services, should lead to improved outcomes for both
people on misdemeanor and felony probation while reducing the number of
people on probation returning to incarceration.” (Assem. Com. on Public
Safety, Analysis of Assem. Bill No. 1950 (2019-2020 Reg. Sess.) as amended
May 6, 2020, pp. 3-4.) The analysis concludes that a two-year period of
supervision is sufficient to fulfill the rehabilitative function of probation.
(Assem. Com. on Public Safety, Analysis of Assem. Bill No. 1950 (2019-2020
Reg. Sess.) as amended May 6, 2020, p. 6.) 3 Subsequent analysis also cites


      3 With respect to the “Time Length of Probation,” the analysis reads:
“Probation can include conditions which require the defendant to complete
certain requirements such as drug, alcohol, or mental health treatment.
Defendants might be required to complete domestic violence or other
counseling. Probation supervision can serve to connect defendants to
community based organizations and resources which can provide support and
assistance. Probation can help defendants connect to resources to assist with
needs like housing and job training. [¶] A two-year period of supervision
would likely provide a length of time that would be sufficient for a
probationer to complete any counseling or treatment that is directed by a
sentencing court. To the extent that a probationer is not complying with the
treatment or counseling directed by the court during a probationary period,
the court can revoke the defendant’s probation until the defendant is back in
compliance. The period while probation is revoked tolls the running of time
towards the end point of the probationary period. That tolling process would
effectively extend the probationary period for individuals that are not in
compliance with the conditions of their probation.” (Assem. Com. on Public

                                         8
research by the Prison Policy Institute finding that “like incarceration,
probation affects already marginalized populations in troubling ways. Black
Americans make up 13% of the U.S. adult population, but 30% of those under
community supervision” and cites additional “ ‘research that suggests that
the maximum time needed to engage probationers in behavior change and
reduce the likelihood of reoffending is no more than two years, while also
creating incentives for individuals to engage in treatment and services early
on.’ ” (Sen. Com. on Public Safety, Analysis of Assem. Bill No. 1950 (2019-
2020 Reg. Sess.) as amended June 10, 2020, pp. 4-5.)
      Defendant contends that the amendment should be applied
retroactively to reduce her period of probation from three years to two. In
People v. Frahs (2020) 9 Cal.5th 618, 627-628, the California Supreme Court
recently summarized the relevant law: “Generally, statutes are presumed to
apply only prospectively. [Citation.] However, this presumption is a canon of
statutory interpretation rather than a constitutional mandate. [Citation.]
Accordingly, ‘the Legislature can ordinarily enact laws that apply
retroactively, either explicitly or by implication.’ [Citation.] Courts look to the
Legislature's intent in order to determine if a law is meant to apply
retroactively. [Citation.] [¶] In [In re Estrada (1965) 63 Cal.2d 740 (Estrada)],
we held that amendatory statutes that lessen the punishment for criminal
conduct are ordinarily intended to apply retroactively. [Citation.] In
endeavoring to ascertain the legislative intent in enacting such a statute, we
found ‘one consideration of paramount importance.’ [Citation.] We explained:
‘When the Legislature amends a statute so as to lessen the punishment it has
obviously expressly determined that its former penalty was too severe and


Safety, Analysis of Assem. Bill No. 1950 (2019-2020 Reg. Sess.) as amended
May 6, 2020, p. 6.)


                                         9
that a lighter punishment is proper as punishment for the commission of the
prohibited act. It is an inevitable inference that the Legislature must have
intended that the new statute imposing the new lighter penalty now deemed
to be sufficient should apply to every case to which it constitutionally could
apply. The amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the judgment
convicting the defendant of the act is not final. This intent seems obvious,
because to hold otherwise would be to conclude that the Legislature was
motivated by a desire for vengeance, a conclusion not permitted in view of
modern theories of penology.’ [Citation.] [¶] We reasoned that ‘ “[a] legislative
mitigation of the penalty for a particular crime represents a legislative
judgment that the lesser penalty or the different treatment is sufficient to
meet the legitimate ends of the criminal law. Nothing is to be gained by
imposing the more severe penalty after such a pronouncement; the excess in
punishment can, by hypothesis, serve no purpose other than to satisfy a
desire for vengeance. As to a mitigation of penalties, then, it is safe to
assume, as the modern rule does, that it was the legislative design that the
lighter penalty should be imposed in all cases that subsequently reach the
courts.” ’ [Citations.] [¶] ‘Estrada stands for the proposition that, “where the
amendatory statute mitigates punishment and there is no saving[s] clause,
the rule is that the amendment will operate retroactively so that the lighter
punishment is imposed.” ’ [Citations.] If there is no express savings clause,
the statute must demonstrate contrary indications of legislative intent ‘ “with
sufficient clarity” ’ in order to rebut the Estrada rule.”
      The Attorney General argues that Assembly Bill No. 1950 is not subject
to the Estrada presumption of retroactivity because probation is not a form of
criminal punishment. The Attorney General acknowledges that the one court



                                        10
to consider this issue on the merits has concluded that the Estrada
presumption applies to Assembly Bill No. 1950. In People v. Burton (2020)
__ Cal.App.5th Supp. __ [2020 Cal.App. Lexis 1174], the Los Angeles County
Superior Court appellate department found that in the Estrada context,
probation amounted to punishment. The court observed, “It is unquestionable
the reduction of the maximum amount of time a person may be placed on
probation . . . inures greatly to the benefit of many persons subject to
supervision. At any time a person is on probation, the court has the authority
to revoke probation and sentence the person to jail, and a probation violation
may even be based on violating court rules that do not amount to new crimes.
[Citation.] The longer a person is on probation, the potential for the person to
be incarcerated due to a violation increases accordingly. The possibility of
incarceration due to being on probation for periods longer than a year based
on minor probation violations was relied on by the Legislature in enacting the
provision lowering the maximum probationary period. [Citation.]
[¶] Moreover, while a person is on probation, the individual may lawfully be
ordered to comply with numerous and varied conditions, including, as in this
case, ordering the person to provide prosecutors a list of properties they own.
In other situations, they may be subject to search and seizure by law
enforcement with or without a warrant [citation], submitting urine samples
for narcotics use monitoring [citation], and regularly interrupting persons’
work and schooling and traveling to court for progress reports. In addition,
when a court's orders are violated, courts have power to increase a
probationer’s supervision and intensify restrictions by modifying probation
conditions. [Citation.] The longer the length of probation, the greater the
encroachment on a probationer’s interest in living free from government




                                       11
intrusion.” 4 (Id. at pp. *19-*21.) The court acknowledged that in other
contexts probation is not viewed as punishment, but concluded that those
cases were not controlling for the purpose of determining retroactivity. The
court explained, “It has been noted, a ‘[g]rant of probation is, of course,
qualitatively different from such traditional forms of punishment as fines or
imprisonment. Probation is neither “punishment” [citation] nor a criminal
“judgment” [citation]. Instead, courts deem probation an act of clemency in
lieu of punishment [citations], and its primary purpose is rehabilitative in
nature [citation].’ [Citations.] [¶] But, although probation is not considered
‘punishment’ for specified purposes, the presumption of legislative intent in
Estrada is not confined to only situations when jail and prison sentences are
directly decreased due to new laws. A court may presume an intent to broadly
apply laws even when they ‘merely [make] a reduced punishment possible.’
[Citation.] The Legislature in this instance clearly contemplated that
reducing the amount of time probation can last was significantly beneficial to
persons on probation, and that concomitantly, being on probation for longer
than a year was detrimental ‘rather than being rehabilitative.’ As previously
noted, ‘a legislative body ordinarily intends for ameliorative changes to the
criminal law to extend as broadly as possible’ [citation], not solely to changes
that reduce ‘punishment’ as defined in contexts different than assessing
whether Estrada is applicable.” (Id. at pp. *22-*23.)
      We consider the reasoning in Burton persuasive. We add that since the
Legislature has determined that the rehabilitative function of probation does
not extend beyond two years, any additional period of probation can only be



      4Burton involved a misdemeanor conviction and thus focused on
Assembly Bill No. 1950’s amendment of Penal Code section 1203a which
reduced misdemeanor probation to one year.


                                        12
regarded as punitive, and therefore within the scope of Estrada. Moreover,
even if Assembly Bill No. 1950 is not entitled to a presumption of
retroactivity, the “ameliorative nature” of the amendment “places it squarely
within the spirit of the Estrada rule.” (People v. Frahs, supra, 9 Cal.5th at
p. 631.) The amendment applies retroactively because of the “clear
indication” of the Legislature’s intent that it do so. (Tapia v. Superior Court
(1991) 53 Cal.3d 282, 287.)
      In People v. Brown (2012) 54 Cal.4th 314, 325, the court emphasized
that where the Estrada presumption does not apply to a statutory
amendment, courts must “consider whether it is ‘very clear from extrinsic
sources’ [citation], or whether such sources support the ‘ “clear and
unavoidable implication” ’ [citation], that the Legislature intended the
amendment to operate retroactively.” (Id. at p. 320, citing Evangelatos v.
Superior Court (1988) 44 Cal.3d 1188, 1208-1209.) As with Estrada, the only
reasonable inference to draw from the legislative history of Assembly Bill
No. 1950 is that the shorter term of probation “now deemed to be sufficient
should apply to every case to which it constitutionally could apply.” (People v.
Frahs, supra, 9 Cal.5th at pp. 627-628.) The alternative is untenable: that the
legislature intended to subject thousands of criminal defendants whose cases
are not yet final to terms of probation determined to be unnecessary for
rehabilitation, arguably discriminatory and likely to result in unfair and
unnecessary reincarceration.
      The Attorney General’s arguments to the contrary are not persuasive.
The Attorney General argues that the existence of a “procedure for successful
termination of probation, where warranted in the interests of justice . . .
renders unnecessary a blanket termination of ongoing probations. Those who
are ready can seek early discharge . . . . Those who are not ready, who need



                                       13
additional services and supervision as agreed upon, can stay the course.” The
Attorney General argues further that “[g]iven the relatively short time
frames involved in probation, the need to see the plans through and complete
requirements before the scheduled end of probation in order for the
rehabilitative goals to be met, and the disruption that would occur if
probation plans already underway were suddenly cut short, retroactive effect
was not intended by the Legislature.”
      The Attorney General’s reliance on People v. Conley (2016) 63 Cal.4th
646 is misplaced. In Conley, the court held that the Three Strikes Reform Act
of 2012, passed by initiative, does not authorize automatic resentencing for
third strike defendants serving nonfinal sentences imposed under the former
version of the Three Strikes law. (Id. at pp. 657-658.) The court relied on
three “interpretative considerations” in finding that the Estrada presumption
had been overridden. First, the court noted that “the Reform Act is not silent
on the question of retroactivity. Rather, the Act expressly addresses the
question in [Penal Code] section 1170.126, the sole purpose of which is to
extend the benefits of the Act retroactively. Section 1170.126 creates a special
mechanism that entitles all persons ‘presently serving’ indeterminate life
terms imposed under the prior law to seek resentencing under the new law.
By its terms, the provision draws no distinction between persons serving final
sentences and those serving nonfinal sentences, entitling both categories of
prisoners to petition courts for recall of sentence under the Act.” (Id. at
p. 657.) Second, the court explained that “the nature of the recall mechanism
and the substantive limitations it contains call into question the central
premise underlying the Estrada presumption: that when an amendment
lessens the punishment for a crime, it is reasonable to infer that the enacting
legislative body has categorically determined that ‘imposition of a lesser



                                        14
punishment’ will in all cases ‘sufficiently serve the public interest.’ ” (Id. at
p. 658.) Finally, the court noted that “unlike in Estrada, the revised
sentencing provisions at issue in this case do more than merely reduce
previously prescribed criminal penalties. They also establish a new set of
disqualifying factors that preclude a third strike defendant from receiving a
second strike sentence . . . [which] add an additional layer of complexity to
defendant's request for automatic resentencing under the revised penalty
scheme.” (Id. at p. 659.) The same considerations do not weigh in favor of
prospective application in this instance.
      Assembly Bill No. 1950 is silent on retroactivity; it does not create a
mechanism by which probationers may petition for early termination. Penal
Code section 1203.3 already existed. 5 While that procedure may prove
beneficial to a probationer whose case is already final, it does not support an
inference of legislative intent with respect to a probationer whose sentence is
not yet final. Moreover, unlike in Conley, the amendment of Assembly Bill
No. 1950 reflects a categorical determination that a shorter term of probation
is sufficient for the purpose of rehabilitation. The court is not required to
make a determination regarding dangerousness, the value of further
probationary supervision, or any other consideration. Rather, the Legislature
has made that determination. There is no indication in the legislative history
that the Legislature was concerned with disruptions to probationary
proceedings already in progress. To the contrary, the studies cited in the
legislative history indicate there is little if any rehabilitative impact of
services continued beyond two years.

      5Penal Code section 1203.3, subdivision (a) authorizes a court to “at
any time when the ends of justice will be subserved thereby, and when the
good conduct and reform of the person so held on probation shall warrant it,
terminate the period of probation, and discharge the person held.”


                                        15
         Accordingly, we shall reduce the term of defendant’s probation to two
years.
                                   Disposition
      Defendant’s probation is reduced to a term of two years and the
conditions of defendant’s probation are amended to require that she “abstain
from the use and possession of controlled substances including marijuana
without a valid prescription.” In addition, the $300 fine imposed under Penal
Code section 1203.4 is stricken. The judgment is affirmed in all other
respects.



                                             POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.




                                        16
Trial court:                San Mateo County Superior Court

Trial judge:                Honorable Nancy Fineman

Counsel for plaintiff and   Jonathan D. Roberts, under appointment by
appellant:                  the Court of Appeal

Counsel for defendant and   Xavier Becerra
respondent:                 Attorney General of California
                            Lance E. Winters
                            Chief Assistant Attorney General
                            Jeffrey M. Laurence
                            Senior Assistant Attorney General
                            Catherine A. Rivlin
                            Supervising Deputy Attorney General
                            Basil R. Williams
                            Deputy Attorney General




                            17